DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Preliminary Amendment
The preliminary amendment filed 03/20/2020 has been entered.  Claims 2-21 are pending in the application.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-7, 10-11, 13-15, and 19-21, is/are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by Whitman et al. (US 20030105478 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Whitman et al. (US 20030105478 A1) alone.
Regarding claim 2, Whitman et al. discloses a loading unit for a surgical stapling device, the loading unit (510) comprising: an elongate body; and a tool assembly (11) pivotally connected to the elongate body
(via pivotal/flexible shafts 532/530), the tool assembly including an anvil assembly (80); a cartridge assembly (50) pivotally secured relative to the anvil assembly [0032], the cartridge assembly (220) including a support channel having a distal end and a staple cartridge received within the support channel, the staple cartridge supporting a plurality of staples (230, [0033-0035], figs. 1-6, 20-21, and 31-33); 
a clamping member (270) slidably disposed along the anvil assembly and the cartridge assembly and moveable from a first positon to a second position; a first cable (532) configured to advance the clamping member along the anvil and cartridge assemblies from the first position to the second position; and a second cable (532) configured to retract the clamping member along the anvil and cartridge assemblies, wherein retraction of the first cable advances the clamping member and retraction of the second cable retracts the clamping member from the second position to the first position [0041-0045, 0057, 0072-0081].
Regarding claim 13, Whitman et al. discloses tool assembly (11) comprising: an anvil assembly (80); a cartridge assembly (50) pivotally secured relative to the anvil assembly [0032], the cartridge assembly including a 
support channel (250) having a distal end and a staple cartridge (220) received within the support channel, the staple cartridge supporting a plurality of staples (230, [0033-0035], figs. 1-6, 20-21, and 31-33); 
a clamping member (270) slidably disposed along the anvil assembly and the cartridge assembly and moveable from a first positon to a second position; a first cable (532) configured to advance the clamping member along the anvil and cartridge assemblies from the first position to the second position; and a second cable (530) configured to retract the clamping member along the anvil and cartridge assemblies, wherein retraction of the first cable advances the clamping member and retraction of the second cable retracts the clamping member from the second position to the first position [0041-0045, 0057, 0072-0081].
In the alternative, if it can be argued that the clamping member cannot be retracted using another/second cable, Whitman et al. teaches the cables are working in conjunction together to clamp, cut, and staple [0057] and teaches having a plurality of cables for different functions (steering, and actuators for other functions) to help move other members [0041-0045, 0057, 0072-0081].
Given the suggestion and teachings of Whitman et al. to have the cables  working in conjunction together to clamp, cut, and staple it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify one of the other cables or include another cable to retract the clamping member for greater control and/or for easier adjustment.
Regarding claim 3-4, 6-7, 10-11, 14-15, 19-21, Whitman et al. discloses advancement of the clamping member from the first position to the second position causes an ejection of the plurality of staples (230) from the 
cartridge assembly, wherein the clamping member includes a knife (51), wherein the first and second cable extends through the elongate body (figs. 1-6 and 21), wherein advancement of the clamp member from the first position to the second position causes the anvil and cartridge assemblies to move from an open configuration to a closed configuration and wherein retraction of the clamp member from the first position to the second position causes the anvil and cartridge assemblies to move from the closed configuration to the open configuration [0035-0045, 0057, 0072-0081].

Allowable Subject Matter
Claims 5, 8-9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a tool assembly comprising all the structural and functional limitations and further comprising an 
anvil assembly, a cartridge assembly pivotally secured relative to the anvil assembly and a clamping member driven by two cables wherein the clamping member defines a first opening for receiving the first cable and a second opening for receiving the second opening. Having the clamping member engaged with two cables with openings in the clamping member provides an effective driving mechanism with improved power and precesion.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731